


110 HR 6931 IH: ChiPACC Act of

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6931
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Moran of Virginia
			 (for himself and Mr. Tom Davis of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  an option of States to cover a children’s program of all-inclusive coordinated
		  care (ChiPACC) under the Medicaid Program.
	
	
		1.Short titleThis Act may be cited as the
			 ChiPACC Act of
			 2008.
		2.Optional Medicaid
			 coverage of Children’s Program of All-Inclusive Coordinated Care
			 (ChiPACC)
			(a)In
			 generalSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended—
				(1)by striking
			 and at the end of paragraph (27);
				(2)by redesignating
			 paragraph (28) as paragraph (29); and
				(3)by inserting after
			 paragraph (27) the following new paragraph:
					
						(28)services furnished under a children’s
				program of all-inclusive coordinated care (ChiPACC) under section 1942;
				and
						.
				(b)Children’s
			 Program of All-Inclusive Coordinated Care (ChiPACC)Title XIX of such Act is further amended by
			 adding at the end the following new section:
				
					1942.Children’s Program of All-Inclusive Coordinated Care
		  (ChiPACC)(a)State option
							(1)In
				generalA State may elect to
				provide medical assistance under this section with respect to a children’s
				program of all-inclusive coordinated care to ChiPACC eligible individuals who
				are eligible for medical assistance under the State plan and who are enrolled
				in the program. In the case of an individual enrolled in such a program
				pursuant to such an election—
								(A)the individual
				shall receive benefits under the plan solely through such program; and
								(B)the health care providers furnishing
				services under such program shall receive payment in accordance with the terms
				of such program for providing such services.
								(2)Numerical and
				geographical limitations permittedA State may establish—
								(A)a numerical limit
				on the number of individuals who may be enrolled in the State’s ChiPACC;
				and
								(B)geographic
				limitations on the service areas for a ChiPACC.
								(b)ChiPACC and
				other terms definedIn this
				section:
							(1)Children’s
				program of all-inclusive coordinated care; ChiPACCThe terms
				children’s program of all-inclusive coordinated care and
				ChiPACC mean a program of coordinated care for ChiPACC eligible
				children that is established by a State under this section and meets the
				following requirements:
								(A)OperationThe
				program is administered by a single State agency. Such agency may provide for
				the operation of the program through arrangements between one or more other
				entities, such as a ChiPACC coordinator, and such agency.
								(B)Comprehensive
				benefits
									(i)In
				generalThe program provides comprehensive health care items and
				services to ChiPACC eligible individuals in accordance with this section and
				regulations.
									(ii)Scope and plan
				for servicesSuch items and services shall—
										(I)include items and services described in
				subsection (c)(1)(A) to the extent such items and services are appropriate to
				the individual; and
										(II)be provided
				consistent with a comprehensive care plan developed by an interdisciplinary
				health professional team.
										(iii)Qualifications
				of providersSuch items and services are provided through health
				care providers that—
										(I)meet such
				certification or other quality requirements as may be necessary to participate
				in the program of medical assistance under this title or in the program under
				title XVIII; and
										(II)maintain records on ChiPACC eligible
				individuals enrolled in the program and to whom the provider furnishes
				services, reflecting both the specific care and services furnished by the
				provider and the relationship of those services to the comprehensive plan of
				care for that individual and to the delivery of other services to the
				individual through the program.
										(2)ChiPACC eligible
				individualThe term ChiPACC eligible individual
				means, with respect to a ChiPACC, an individual—
								(A)who, at the time of
				enrollment in the ChiPACC is a child (as defined under the State plan for this
				purpose) and who is not older than such age as the State may specify;
								(B)who suffers from a serious illness or
				health condition that is life threatening;
								(C)for whom there is
				a reasonable likelihood that the child’s life will be threatened by such
				illness or condition;
								(D)whose health
				status is expected to decline because of such illness or condition before
				attaining full adulthood (as defined under the State plan);
								(E)resides in the
				service area of the ChiPACC; and
								(F)is eligible for
				medical assistance under the State plan without regard to this section (or, but
				for enrollment in a ChiPACC would, based on the individual’s illness or health
				condition or the projected cost of treatment required for such illness or
				condition, become so eligible).
								The
				Secretary may waive the application of subparagraph (F) with respect to
				eligibility for medical assistance under the State plan without regard to this
				section in the case of individuals if the State demonstrates to the
				satisfaction of the Secretary that the sum of the additional expenditures under
				this title resulting from such waiver in a fiscal year will not exceed the
				aggregate savings in expenditures otherwise resulting from the implementation
				of this section in the fiscal year.(3)ChiPACC
				coordinatorThe term
				ChiPACC coordinator means, with respect to a ChiPACC, an entity
				(which may be the State administering agency or another entity under an
				arrangement with such an agency) that directs, supervises, and assures the
				coordination of comprehensive services to ChiPACC eligible individuals enrolled
				in the ChiPACC consistent with the following:
								(A)The entity must assure the direct and
				continuous involvement of an interdisciplinary health professional team in
				managing and coordinating the provision of care and services within the
				coordinator’s responsibility to each such enrolled individual.
								(B)The entity must
				include on its staff, or otherwise arrange for the provision of services,
				through contracts or otherwise, of each of the types of the health care
				professionals and other service providers required to provide the items and
				services required under subsection (c)(1)(A), to the extent such items and
				services are necessary and appropriate to the care of an enrolled
				individual.
								(C)To the extent
				consistent with provision of the highest quality of care to enrolled
				individuals—
									(i)promote the
				utilization of volunteers in the provision of care and services under the
				ChiPACC, in accordance with standards set by the Secretary, which standards
				shall ensure a continuing level of effort to utilize such volunteers;
				and
									(ii)ensure that
				records are maintained on the use of such volunteers and the cost savings and
				expansion of care and services achieved through the use of such
				volunteers.
									(4)Interdisciplinary
				health professional teamThe
				term interdisciplinary health professional team means, with
				respect to a ChiPACC, a group of health professionals that—
								(A)includes at
				least—
									(i)one physician (as
				defined in section 1861(r)(1));
									(ii)one registered
				professional nurse; and
									(iii)one social
				worker, pastoral counselor, or other counselor;
									(B)develops a
				comprehensive plan of care for ChiPACC eligible individuals enrolled with the
				ChiPACC and furnishes, or supervises the provision of, care and services
				described in subsection (c)(1) to an individual enrolled in the ChiPACC;
				and
								(C)through direct
				action and communication with health care providers furnishing services under
				the ChiPACC, on behalf of or under the direction or supervision of a State
				administering agency or a ChiPACC coordinator, coordinates the care and
				services furnished to such enrollees in a manner that takes into account the
				best interests of each such enrollee and the enrollee’s family, as well as
				considerations of cost and efficient use of available resources.
								(5)State
				administering agencyThe term
				State administering agency means, with respect to the operation of
				a ChiPACC in a State, the agency of that State (which may be the single agency
				responsible for administration of the State plan under this title in the State)
				responsible for the implementation, either directly or through arrangements
				with one or more ChiPACC coordinators, of the ChiPACC under this section in the
				State.
							(6)RegulationsExcept
				as otherwise provided, the term regulations refers to interim
				final or final regulations promulgated under subsection (g).
							(c)Scope of
				Benefits; Beneficiary Safeguards
							(1)In
				generalUnder a ChiPACC of a
				State, the State administering agency shall assure that—
								(A)individuals
				enrolled in the ChiPACC are furnished, at a minimum—
									(i)all items and
				services that are necessary and appropriate to their care and that are covered
				under this title, and all additional items and services specified in
				regulations, but without any limitation or condition as to amount, duration, or
				scope;
									(ii)access to covered
				items and services, as needed, 24 hours per day, every day of the year;
									(iii)services that
				include comprehensive, integrated palliative and curative services, expressive
				therapy and counseling, and counseling and anticipatory bereavement services to
				immediate family members of the ChiPACC eligible individual, as part of the
				services to the eligible individual;
									(B)provision of such
				services to such individuals through a comprehensive, interdisciplinary and
				multidisciplinary health and social services delivery system which integrates,
				as appropriate to the individual recipient of services, acute and long-term
				care services, palliative, respite and curative treatment, counseling and
				support for family members who are caretakers or otherwise relevant to
				appropriate care and treatment of the individual, and such other services as
				may be furnished pursuant to regulations and the provisions of the applicable
				State plan; and
								(C)the ChiPACC is
				operated, and the services to enrolled individuals are furnished, in a manner
				that is consistent with Standards of Care and Practice Guidelines developed by
				Children’s Hospice International for a Program of All-Inclusive Care for
				Children (as in effect as of the date of the enactment of this section or such
				later date as the Secretary may specify).
								(2)Quality
				assurance; patient safeguardsWith respect to a ChiPACC, the
				State administering agency shall assure the following:
								(A)The provision of
				services under the ChiPACC meets Federal and State guidelines for quality
				assurance.
								(B)Necessary
				safeguards have been established to protect the health and welfare of
				individuals enrolled in the ChiPACC under this section.
								(C)There is financial
				accountability of funds expended under this title with respect to such
				services.
								(D)There is a written
				plan of quality assurance, and procedures implementing such plan, in accordance
				with regulations.
								(E)Written safeguards
				of the rights of individuals enrolled in the ChiPACC, including a patient bill
				of rights and procedures for grievances and appeals, in accordance with
				regulations and with other requirements of this title and Federal and State law
				designed for the protection of patients.
								(F)There are in
				effect procedures for data collection, record maintenance and retention, and
				the development of outcome measures, and such other policies, systems, and
				procedures as are sufficient to afford the Secretary and the State
				administering agency access to records and data relating to the ChiPACC,
				including pertinent financial, medical, and personnel records.
								(G)The agency shall
				submit to the Secretary such reports as the Secretary finds (in consultation
				with State administering agencies) necessary to monitor the operation, cost,
				and effectiveness of ChiPACCs.
								(3)Cost-sharing
				waiverA State administering
				agency may, in the case of a ChiPACC eligible individual enrolled in the
				State’s ChiPACC, waive deductibles, copayments, coinsurance, or other
				cost-sharing that would otherwise apply under the State plan under this
				title.
							(d)Eligibility
				Determinations
							(1)In
				generalIn determining
				whether an individual is a ChiPACC eligible individual, the State administering
				agency shall conduct an independent evaluation and assessment, which shall
				include the following:
								(A)Where appropriate,
				consultation with the individual's family, guardian, or other responsible
				individual.
								(B)Consultation with
				appropriate treating and consulting health and support professionals caring for
				the individual.
								(C)An examination of
				the individual's relevant history, medical records, and care and support needs,
				guided by best practices and research on effective strategies that result in
				improved health and quality of life outcomes.
								(2)CertificationUpon
				completion of the evaluation and assessment described in paragraph (1), an
				individual meeting the criteria of a ChiPACC eligible individual shall be
				certified as such, pursuant to procedures specified in regulations and the
				applicable State plan.
							(3)Continuation of
				eligibilityAn individual who
				is a ChiPACC eligible individual may be deemed to continue to be such an
				individual notwithstanding a determination that the individual no longer meets
				the requirement of subsection (b)(2)(B) if, in accordance with regulations, it
				is reasonably foreseeable that, if the individual is not furnished services
				under this section, the severity or impact of the individual’s illness or
				condition would increase to a degree that the individual would again meet such
				requirement before the individual attains adulthood or within the succeeding
				12-month period.
							(4)Annual
				reevaluationsSubject to such limitations as the Secretary may by
				regulation prescribe, the eligibility determination made under this subsection
				shall be reevaluated annually, except that such an annual evaluation may be
				waived, in accordance with regulations, in a case where the administering State
				agency determines that there is no reasonable expectation of improvement or
				significant change in the individual’s illness or condition during a period to
				which the reevaluation requirement would otherwise be applicable.
							(5)Enrollment and
				disenrollment
								(A)Voluntary
				disenrollment at any timeThe enrollment and disenrollment of
				ChiPACC eligible individuals in a ChiPACC shall be pursuant to procedures
				specified in regulations and the State plan, but shall permit an enrollee, or
				an enrollee’s guardian or other legal representative, acting on behalf of an
				enrollee, to voluntarily disenroll for any reason at any time.
								(B)Limitations on
				disenrollment
									(i)In
				generalRegulations, and the applicable State plan, shall provide
				that a ChiPACC may not involuntarily disenroll a ChiPACC eligible individual
				enrolled in the ChiPACC except—
										(I)for disruptive or
				threatening behavior by the enrollee, or by a family member with whom a health
				care provider providing services under the ChiPACC necessarily has contact in
				the provision of services, as defined in provisions of regulations (developed
				in close consultation with State administering agencies); and
										(II)if there is a
				change in the individual’s medical condition, residency or geographic location,
				or financial situation such that the individual no longer is a ChiPACC eligible
				individual and paragraph (3) does not apply to warrant continuation of
				enrollment.
										(ii)No
				disenrollment for noncompliant behaviorExcept as allowed under
				regulations, a ChiPACC may not disenroll a ChiPACC eligible individual on the
				ground that the individual has engaged in noncompliant behavior if such
				behavior is related to a mental or physical condition of the individual. For
				purposes of the preceding sentence, the term noncompliant
				behavior includes repeated noncompliance with medical advice and
				repeated failure to appear for appointments.
									(iii)Timely review
				of proposed nonvoluntary disenrollmentA proposed involuntary
				disenrollment under this subparagraph shall be subject to timely review and
				final determination by the Secretary or by the State administering agency (as
				applicable), prior to the proposed disenrollment becoming effective, pursuant
				to procedures prescribed in regulations.
									(C)AppealsIf
				an individual is determined not to be a ChiPACC eligible individual upon
				application, any time after such services begin, or is disenrolled from a
				ChiPACC for reasons described in subparagraph (B)(i)(I), the State plan under
				this title shall allow for an appeal of such determination. During the course
				of the appeals process, an individual previously enrolled in a ChiPACC shall
				continue to be so enrolled and to receive benefits through the ChiPACC.
								(6)ConstructionThe
				fact that a ChiPACC eligible individual is enrolled under a ChiPACC shall not
				be construed as adversely affecting the eligibility of the individual’s parents
				or caretaker relatives for medical assistance under this title.
							(e)Payments to
				health care providers under ChiPACC
							(1)In
				generalPayments to health
				care providers furnishing items and services under a ChiPACC shall be paid on a
				capitated or fee-for-service basis, according to regulations and as specified
				in the applicable State plan consistent with this subsection.
							(2)Use of
				integrated, budget-neutral financingPayments under this
				subsection shall be made—
								(A)on a basis that
				permits provision for integrated financing methodologies that allow providers
				to pool payments received from public and private programs and individuals;
				and
								(B)in amounts that are designed, according to
				regulations, to ensure that aggregate payments under this section for
				individuals enrolled in a ChiPACC, whether made on a capitated basis or
				fee-for-service basis, do not exceed on average the aggregate payments that
				would have been paid under the State plan for such individuals if they were not
				so enrolled, taking into account the comparative case-mix of ChiPACC enrollees
				and such other factors as the Secretary determines to be appropriate.
								(f)Termination
				procedures
							(1)In
				generalUnder regulations—
								(A)the Secretary may
				require a State administering agency to terminate the participation of a
				ChiPACC coordinator for cause; and
								(B)a State
				administering agency may terminate operation of a ChiPACC after appropriate
				notice to the Secretary and enrollees.
								(2)Causes for
				coordinator terminationIn accordance with regulations
				establishing procedures for termination of participation of ChiPACC
				coordinators, the Secretary may require a State administering agency to
				terminate participation of a ChiPACC coordinator for, among other reasons, the
				fact that—
								(A)the Secretary
				determines that the ChiPACC coordinator has failed to comply substantially with
				requirements for a ChiPACC coordinator under this section; and
								(B)the State
				administering agency has failed to develop and successfully initiate, within 30
				days of the date of the receipt of written notice of such a determination for
				the ChiPACC coordinator, a plan to correct the coordinator’s deficiencies, or
				has failed to continue implementation of such a plan of correction.
								(g)Regulations
							(1)In
				generalThe Secretary shall issue interim final or final
				regulations to carry out this section.
							(2)Use of existing
				standards
								(A)In
				generalIn issuing such regulations, the Secretary shall, to the
				extent appropriate and consistent with the provisions of this section,
				incorporate the standards and requirements applied to Programs of All-Inclusive
				Care for Children demonstration waiver programs that have been implemented
				before (or as of) the date of the enactment of this section, including
				standards of care and practice guidelines applied under such programs.
								(B)FlexibilityIn
				order to provide for reasonable flexibility in adapting the service delivery
				model described in subparagraph (A) to the needs of particular organizations
				(such as those in rural areas or those that may determine it appropriate to use
				nonstaff physicians according to State licensing law requirements) under this
				section, the Secretary (in close consultation with State administering
				agencies) may modify or waive provisions described in subparagraph (A) so long
				as any such modification or waiver is not inconsistent with and would not
				impair the essential elements, objectives, and requirements of this section,
				but may not modify or waive any of the following provisions:
									(i)The requirement of delivery of
				comprehensive, integrated palliative, respite and curative services, therapy,
				counseling and other medical and psycho-social services for ChiPACC eligible
				individual, to the extent such services would benefit the individual.
									(ii)The requirement
				of delivery of counseling and bereavement services to immediate family members
				of the ChiPACC enrollees as part of the services to the enrollee.
									(iii)The requirement
				of an interdisciplinary health professional team approach to care management
				and service delivery to ChiPACC eligible individuals.
									(iv)The provision of
				integrated financing methodologies that allow for the pooling of payments
				received from public and private programs and individuals.
									(v)The limitation on
				average aggregate payment under subsection (e)(2).
									(C)Continuation of
				modifications or waivers operational requirementsIf a State
				agency administering a program of all-inclusive coordinated care for seriously
				ill children approved pursuant to waiver authority under section 1115 or
				1915(c) has contractual or other operating arrangements relating to such
				program which are not otherwise recognized in regulation and which were in
				effect as of the date of the enactment of this section, the Secretary shall
				permit the agency to continue such arrangements so long as such arrangements
				are found by the Secretary to be reasonably consistent with the objectives of a
				ChiPACC.
								(3)ConstructionNothing
				in this subsection shall be construed as preventing the Secretary from
				including in regulations provisions to ensure the health and safety of
				individuals enrolled in a ChiPACC under this section that are in addition to
				those otherwise provided under this section.
							(h)Waivers of
				RequirementsWith respect to carrying out a ChiPACC under this
				section, the following requirements of this title (and regulations relating to
				such requirements) shall not apply:
							(1)Section
				1902(a)(1), relating to any requirement that ChiPACCs or ChiPACC services be
				provided in all areas of a State.
							(2)Section
				1902(a)(10), insofar as such section relates to comparability of services among
				different population groups.
							(3)Sections
				1902(a)(23) and 1915(b)(4), relating to freedom of choice of providers under a
				ChiPACC.
							(4)Section
				1903(m)(2)(A), insofar as it restricts a ChiPACC provider from receiving
				prepaid capitation payments.
							(5)Such other
				provisions of this title that the Secretary determines are inapplicable to
				carrying out a ChiPACC under this section.
							(i)Continued
				demonstration project authorityNothing in this section shall be construed
				as preventing a State from developing, or the Secretary from approving, a
				project similar to or related to ChiPACCs as described in this section, under
				existing authorities, including demonstration project and waiver authorities
				under this title or other provisions of this
				Act.
						.
			(c)Other conforming
			 amendmentsSection 1905(r)(5)
			 of such Act (42 U.S.C. 1396d(r)(5)) is amended by inserting before the period
			 at the end the following: “, other than items and services to the extent such
			 items and services are included under subsection (a) because of the application
			 of paragraph (28)”.
			(d)Timely issuance
			 of regulations; effective dateThe Secretary of Health and Human Services
			 shall promulgate regulations to carry out the amendments made by this section
			 in a timely manner, so as to assure that it will be feasible for State agencies
			 and entities to establish and operate ChiPACCs for periods beginning not later
			 than 1 year after the date of the enactment of this Act.
			(e)Funds for
			 technical assistance The Secretary is authorized to expend funds
			 appropriated to carry out title XIX of the Social Security Act to make grants
			 to, or enter into contracts with, private entities or organizations that are
			 qualified to provide technical or other assistance in developing and
			 establishing ChiPACCs within the States, except that—
				(1)such funds may be
			 expended solely for the purposes of implementing this section; and
				(2)a
			 private entity or organization in receipt of such funds must have demonstrated
			 expertise and a minimum of 5 years of experience in working with or assisting
			 in the establishment of programs for comprehensive care of children meeting the
			 description of ChiPACC eligible individuals under section 1942(b) of the Social
			 Security Act, as added by subsection (b).
				
